Case: 4:19-cv-00173-SRC Doc. #: 83 Filed: 09/17/20 Page: 1 of 9 PageID #: 1086




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WILLIAM AMES, JR., et al.,                       )
                                                 )
               Plaintiffs,                       )
                                                 )
v.                                               )           Cause No. 4:19-CV-00173 SCR
                                                 )
ST. FRANCOIS COUNTY SHERIFF’S                    )
DEPARTMENT, et al.,                              )
                                                 )
               Defendants.                       )


             STATEMENT OF UNCONTROVERTED MATERIAL FACTS
       IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


       Pursuant to Fed. R. Civ. Proc. 56(a) and E.D.Mo. L.R. 7-4.01, Defendants St. Francois

County, Hardy White, Jacob Lunsford, Dillon Sansoucie, Kevin Davis, Tim Hansen, Luke

Nickelson, Alicia Hodge, Zerick Hahn, Dennis W. Smith, and Heather Kathrine Smith submit

the following statement of uncontroverted material facts in support of their joint motion for

summary judgment:

1.     On the afternoon of Thursday, November 8, 2018, William D. Ames, III (hereafter

“Ames”) was arrested in a traffic stop St. Francois County, Missouri. (First Amended

Complaint, ECF 24, ¶40).

2.     Just prior to his arrest, Ames swallowed a baggie containing a street drug commonly

referred to as “Flakka.” (First Amended Complaint, ECF 24, ¶42).

3.     Ames was incarcerated at the St. Francois County Jail from November 8, 2018 at 4:51

p.m. through November 11, 2018 at 2:05 a.m. (First Amended Complaint, ECF 24, ¶82).

4.     Ames suffered a traumatic brain injury in 2004 which left him with a seizure disorder,
Case: 4:19-cv-00173-SRC Doc. #: 83 Filed: 09/17/20 Page: 2 of 9 PageID #: 1087




and as a result, he took anti-seizure prescription medications to prevent further seizures. (First

Amended Complaint, ECF 24, ¶36).

5.     Ames was booked, in part, by Defendant Lunsford, who completed the general

assessment and medical questionnaires with Ames. Ames indicated that he was taking

medications, but did not identify them or state for what condition they had been prescribed.

Ames did not tell Defendant Lunsford that he suffered from seizures, or that he required any

special medical care. Defendant Lunsford had no further interaction with Ames for the duration

of his detention. (Ex. I, Declaration of Jacob Lunsford, ¶5, Ex. I-1 and Ex. I-2)

6.     Defendant Sansoucie’s contact with Ames was also minimal; on November 8, 2018,

Sansoucie was present when Ames was brought in to the St. Francois County Jail and searched

him as part of the booking process. On the evening of November 10, 2018, Sansoucie entered

Ames’ cell to bring him food and water; he unstrapped one of Ames’ arms, and when Ames did

not feed himself, Sansoucie fed him. (Ex. H, Declaration of Dillon Sansoucie, ¶¶5-7)

7.     On Friday November 9, 2018, at approximately 11:00 a.m., Ames’ girlfriend, Maycie

Murphy, delivered Ames’ medications to an unknown deputy at the Sheriff’s Department. (Ex.

L, Excerpts of Maycie Murphy Deposition, at 58:7-61:9, 62:1-5)

8.     Ames did not receive any of the medication delivered by Ms. Murphy during his

incarceration. (First Amended Complaint, ECF 24, ¶82).

9.     Defendant Hahn worked in the Central Control room on the nights of Friday, November

9, 2018 and Saturday, November 10, 2018, and was able to monitor Ames over the closed circuit

camera system, however he did not have any face-to-face interaction with Ames until he was

discovered non-responsive in the early morning hours of November 11, 2018. (Ex. D,

Declaration of Zerick Hahn, ¶¶5, 7; Ex. E, Declaration of Kevin Davis, ¶9)

                                                 2
Case: 4:19-cv-00173-SRC Doc. #: 83 Filed: 09/17/20 Page: 3 of 9 PageID #: 1088




10.    At approximately 1:30 a.m. on Saturday, November 10, 2018, Ames became unruly,

threatened to harm another detainee in his cell, and was placed in the restraint chair by

Defendants Davis and Hansen. (Ex. E, Declaration of Kevin Davis; ¶6; Ex F, Declaration of

Tim Hansen, ¶6)

11.    Ames’s behavior continued after he was placed in the restraint chair, and throughout

Saturday, November 10, 2018, he was yelling and making loud noise, moving around, and

talking about people who were not there. (Ex. E, Declaration of Kevin Davis, ¶6; Ex F,

Declaration of Tim Hansen, ¶6; Ex. C, Declaration of Alicia Hodge, ¶6, and C-1)

12.    At some point on Saturday, November 10, 2018, Defendant Davis spoke with one of

Ames’ prior cellmates to try to learn why he was behaving like that. The other detainee denied

that Mr. Ames had taken any drugs and advised Davis that he was aware that Ames had a prior

head injury, would go through these episodes, but would eventually work his way out of it.

Defendant Davis did not understand it to be an urgent matter, as it was an old injury from years

before. The other detainee did not tell Defendant Davis at any time that Mr. Ames suffered from

seizures or required seizure medication.   (Ex. E, Declaration of Kevin Davis, ¶7)

13.    At approximately 6:37 a.m. on Saturday, November 10, 2018, Defendant Hodge assisted

Defendants Davis and Hansen in entering a log in the jail’s computer system describing Ames’s

behaviors and when he was placed in the restraint chair. (Ex. E, Declaration of Kevin Davis, ¶8;

Ex F, Declaration of Tim Hansen, ¶8; Ex. C Declaration of Alicia Hodge, ¶6, and C-1)

14.    Defendants Hodge and Nickelson checked on Ames throughout the Saturday, November

10, 2018 day shift - both through the cell window and Nickelson entered the cell on at least two

occasions - and had similar observations of Ames yelling, making noise, and speaking to people

who weren’t in the room with them. (Ex. C, Declaration of Alicia Hodge, ¶7; Ex. G, Declaration

                                                 3
Case: 4:19-cv-00173-SRC Doc. #: 83 Filed: 09/17/20 Page: 4 of 9 PageID #: 1089




of Luke Nickelson, ¶6)

15.    Before her shift concluded at 3:00 p.m. on Saturday, November 10, 2018, Defendant

Hodge sent an email to all of the jail staff describing how Ames’s behaviors had continued

through the day, and that he had threatened to kill himself. (Ex. C, Declaration of Alicia Hodge,

¶7, and C-2)

16.    Detainees in the neighboring cell, Casey Abney and Rhonda Costner, learned from

another inmate that Ames had consumed drugs, and may be overdosing. The women got the

attention of Defendant Davis and told him about what they had learned. Defendant Davis denies

being told this information prior to Ames’ death. (Ex. M, Declaration of Casey Abney, ¶¶5-6;

Ex. N, Excerpts of Rhonda Costner Deposition, at 47:9 – 52:9; Ex. E, Declaration of Kevin

Davis, ¶12)

17.    Defendant Davis continued to do periodic checks on Ames that night, as did Defendant

Hahn via the jail’s closed-circuit camera system. (Ex. E, Declaration of Kevin Davis, ¶9)

18.    Ames remained in the restraint chair until his death at approximately 2:05 a.m. on

Sunday, November 11, 2018. (First Amended Complaint, ECF 24, ¶82).

19.    At approximately 2:05 a.m. on Sunday, November 11, 2018, Defendants Zerick Hahn

and Davis observed that Ames had stopped moving; Davis entered the cell and found that Ames

was not breathing. After notifying Hahn (who immediately contacted EMS), Davis undertook

life savings procedures with an AED (automated external defibrillator) until he was relieved by

paramedics. (Ex. E, Declaration of Kevin Davis, ¶¶10-11; Ex D, Declaration of Zerick Hahn,

¶¶10-11)

20.    After an autopsy, the cause of Ames’s death was determined to be acute

Methamphetamine intoxication. (Ex. O; Autopsy Report, p. 5)

                                                4
Case: 4:19-cv-00173-SRC Doc. #: 83 Filed: 09/17/20 Page: 5 of 9 PageID #: 1090




21.    At no time prior to November 11, 2018, did Defendants Dennis Smith, Hardy White,

Heather Smith, Jacob Lunsford, Dillon Sansoucie, Kevin Davis, Tim Hansen, Lucas Nickelson,

Alicia Hodge, or Zerick Hahn have any knowledge that Ames had ingested a large amount of

drugs. (Ex. J, Declaration of Dennis Smith, ¶11; Ex. B, Declaration of Hardy White, ¶9; Ex. K,

Declaration of Heather Smith, ¶17; Ex. I, Declaration of Jacob Lunsford, ¶11; Ex. H,

Declaration of Dillon Sansoucie, ¶13; Ex. E, Declaration of Kevin Davis, ¶15; Ex F,

Declaration of Tim Hansen, ¶14; Ex. G, Declaration of Luke Nickelson, ¶12; Ex. C, Declaration

of Alicia Hodge, ¶11; Ex. D, Declaration of Zerick Hahn, ¶15)

22.    At no time prior to November 11, 2018, did Defendants Dennis Smith, Hardy White,

Heather Smith, Jacob Lunsford, Dillon Sansoucie, Kevin Davis, Tim Hansen, Lucas Nickelson,

Alicia Hodge, or Zerick Hahn realize that Ames was overdosing or in danger of dying. (Ex. J,

Declaration of Dennis Smith, ¶12; Ex. B, Declaration of Hardy White, ¶11; Ex. K, Declaration of

Heather Smith, ¶18; Ex. I, Declaration of Jacob Lunsford, ¶12; Ex. H, Declaration of Dillon

Sansoucie, ¶14; Ex. E, Declaration of Kevin Davis, ¶17; Ex F, Declaration of Tim Hansen, ¶15;

Ex. G, Declaration of Luke Nickelson, ¶13; Ex. C, Declaration of Alicia Hodge, ¶15; Ex. D,

Declaration of Zerick Hahn, ¶17)

23.    At no time prior to November 11, 2018 did Defendants Dennis Smith, Hardy White,

Heather Smith, Jacob Lunsford, Dillon Sansoucie, Tim Hansen, Lucas Nickelson, Alicia Hodge,

or Zerick Hahn have any knowledge that Ames had previously suffered from a traumatic brain

injury. (Ex. J, Declaration of Dennis Smith, ¶7; Ex. B, Declaration of Hardy White, ¶6; Ex. K,

Declaration of Heather Smith, ¶14 ; Ex. I, Declaration of Jacob Lunsford, ¶7; Ex. H, Declaration

of Dillon Sansoucie, ¶9; Ex F, Declaration of Tim Hansen, ¶12; Ex. G, Declaration of Luke

Nickelson, ¶8; Ex. C, Declaration of Alicia Hodge, ¶8; Ex. D, Declaration of Zerick Hahn, ¶12)

                                               5
Case: 4:19-cv-00173-SRC Doc. #: 83 Filed: 09/17/20 Page: 6 of 9 PageID #: 1091




24.    At no time prior to November 11, 2018 did Defendants Dennis Smith, Hardy White,

Jacob Lunsford, Dillon Sansoucie, Kevin Davis, Tim Hansen, Lucas Nickelson, Alicia Hodge, or

Zerick Hahn know that Ames needed medication to control seizures. (Ex. J, Declaration of

Dennis Smith, ¶8; Ex. B, Declaration of Hardy White, ¶7; Ex. I, Declaration of Jacob Lunsford,

¶8; Ex. H, Declaration of Dillon Sansoucie, ¶10; Ex. E, Declaration of Kevin Davis, ¶13; Ex F,

Declaration of Tim Hansen, ¶11; Ex. G, Declaration of Luke Nickelson, ¶9; Ex. C, Declaration

of Alicia Hodge, ¶9; Ex. D, Declaration of Zerick Hahn, ¶13)

25.    At no time prior to November 11, 2018 did Defendants Dennis Smith, Hardy White,

Heather Smith, Jacob Lunsford, Dillon Sansoucie, Kevin Davis, Tim Hansen, Lucas Nickelson,

Alicia Hodge, or Zerick Hahn have any knowledge that any medications were delivered to the St.

Francois County Jail for William D. Ames, III. (Ex. J, Declaration of Dennis Smith, ¶9; Ex. B,

Declaration of Hardy White, ¶8; Ex. K, Declaration of Heather Smith, ¶15 ; Ex. I, Declaration of

Jacob Lunsford, ¶9; Ex. H, Declaration of Dillon Sansoucie, ¶11; Ex. E, Declaration of Kevin

Davis, ¶14; Ex F, Declaration of Tim Hansen, ¶12; Ex. G, Declaration of Luke Nickelson, ¶10;

Ex. C, Declaration of Alicia Hodge, ¶10; Ex. D, Declaration of Zerick Hahn, ¶14)

26.    Defendants Dennis Smith, Hardy White, Jacob Lunsford, Dillon Sansoucie, Kevin Davis,

Tim Hansen, Lucas Nickelson, Alicia Hodge, and Zerick Hahn are all P.O.S.T. certified law

enforcement officers, all of whom have completed hundreds of hours of training at a law

enforcement academy, which included First Responder training, and they have completed the

annually required continuing education hours, with many of those courses including medical

training. (Ex. J, Declaration of Dennis Smith, ¶3; Ex. B, Declaration of Hardy White, ¶3; Ex. I,

Declaration of Jacob Lunsford, ¶3; Ex. H, Declaration of Dillon Sansoucie, ¶3; Ex. E,

Declaration of Kevin Davis, ¶3; Ex F, Declaration of Tim Hansen, ¶3; Ex. G, Declaration of

                                                6
Case: 4:19-cv-00173-SRC Doc. #: 83 Filed: 09/17/20 Page: 7 of 9 PageID #: 1092




Luke Nickelson, ¶3; Ex. C, Declaration of Alicia Hodge, ¶3; Ex. D, Declaration of Zerick Hahn,

¶3)

27.    Defendant St. Francois County contracts with a medical service company, Advanced

Correctional Healthcare, Inc., to provide a physician and other medical services to the St.

Francois County Jail, including training materials to the St. Francois County Jail staff. (Ex. K,

Declaration of Heather Smith, ¶6)

28.    The Jail Doctor from Advanced Correctional Healthcare, Inc. is on-call 24 hours a day, 7

days per week. The Jail Nurse is also on-call for the jail staff, 24 hours a day, 7 days per week.

(Ex. K, Declaration of Heather Smith, ¶¶2, 10)

29.    Advanced Correctional Healthcare, Inc. provided detailed medical protocols for use by

St. Francois County Jail staff, and those have been available for use by the deputies since

December 2016. (Ex. P, ACH Jail Protocols; Ex. K, Declaration of Heather Smith, ¶¶6-7; Ex. J,

Declaration of Dennis Smith, ¶3; Ex. B, Declaration of Hardy White, ¶3; Ex. I, Declaration of

Jacob Lunsford, ¶3; Ex. H, Declaration of Dillon Sansoucie, ¶3; Ex. E, Declaration of Kevin

Davis, ¶3; Ex F, Declaration of Tim Hansen, ¶3; Ex. G, Declaration of Luke Nickelson, ¶3; Ex.

C, Declaration of Alicia Hodge, ¶3; Ex. D, Declaration of Zerick Hahn, ¶3)

30.    In addition to the training provided by Advanced Correctional Healthcare, Inc.,

Defendant Heather Smith would also train deputies on the use of the medical protocol forms.

(Ex. K, Declaration of Heather Smith, ¶¶8-9)

31.    The informal training by Defendant Heather Smith is on-the-job, informal, and is a

supplement to the extensive First Responder training that the jail staff receive from their

respective P.O.S.T. certified training academies. (Ex. K, Declaration of Heather Smith, ¶9)

32.    Defendants Dennis Smith, Hardy White, and Heather Smith had no interaction with

                                                 7
Case: 4:19-cv-00173-SRC Doc. #: 83 Filed: 09/17/20 Page: 8 of 9 PageID #: 1093




Ames during his detention at the St. Francois County Jail in November 2018, nor did they learn

about any changes in Ames’ behavior until after he was found deceased. (Ex. J, Declaration of

Dennis Smith, ¶6; Ex. B, Declaration of Hardy White, ¶5; Ex. K, Declaration of Heather Smith, ¶

13)

33.    Defendant Heather Smith was not notified that Ames was in custody at the St. Francois

County Jail until after his death. (Ex. K, Declaration of Heather Smith, ¶13)

34.    Plaintiffs do not have knowledge of any other comparable incidents occurring at the St.

Francois County Jail upon which they rely for support of any of their claims in this action. (Ex.

Q, Plaintiff Braun’s Interrogatory Answer No. 25; Ex. R, Plaintiff Ames’ Interrogatory Answer

No. 25)

35.    During the last four years prior to Ames’ death, the St. Francois County Jail arranged for

more than 30 detainees to be transported to area healthcare providers for medical treatment for a

variety of conditions, including but not limited to: a broken nose, sutures, a concussion, eardrum

perforation, a dog bite, seizure, drug overdose, chest pain, falls, motor vehicle accident, and a

jaw fracture. (Ex. J, Declaration of Dennis Smith, ¶4)

36.    St. Francois County participates in the Missouri Public Entity Risk Management Fund

(“MOPERM”), and had coverage in effect for the time period of January 1, 2018 through

January 1, 2020. (Ex. A: Declaration of Michael McCray, Exhibits A-1 and A-2)

37.    Plaintiffs do not have any competent expert medical testimony that Ames suffered any

seizures during his incarceration, what may have caused any such seizure, whether placement in

the restraint chair caused his death, or that if he had received any medical treatment prior to his

death, he would not have died from the methamphetamine overdose. (Ex. S, Excerpts of Nurse

Roscoe’s Deposition, at 59:9-21; 120:16 -121:24,128:23-129:2)

                                                  8
Case: 4:19-cv-00173-SRC Doc. #: 83 Filed: 09/17/20 Page: 9 of 9 PageID #: 1094




                                            Respectfully submitted,



                                             /s/ William A. Hellmich
                                            William A. Hellmich, #31182MO
                                            Michelle V. Stallings, #57833MO
                                            HELLMICH, HILL & RETTER, LLC
                                            1049 North Clay Avenue
                                            Kirkwood, MO 63122
                                            314-646-1110 – Phone
                                            314-646-1122 – Fax
                                            bill@hellmichhillretter.com
                                            michelle@hellmichhillretter.com

                                            Attorneys for Defendants

                                            and

                                            Ross D. McFerron, #60047MO
                                            OSBURN, HINE & YATES, LLC
                                            3071 Lexington Avenue
                                            Cape Girardeau, MO 63701
                                            573-651-9000 – Phone
                                            573-651-9090 – Fax
                                            rmcferron@ohylaw.com

                                            Attorney for Defendant St. Francois County


                                         Certificate of Service

       I hereby certify that a copy of the foregoing filed electronically with the Clerk of the
Court this 17th day of September, 2020 to be served by operation of the Court's electronic filing
system upon all parties through their counsel registered with CM/ECF.


                                              /s/ Michelle V. Stallings




                                                  9
